                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALIJAH RABELLDE,                                  Case No. 4:17-cv-05031-KAW
                                   8                    Plaintiff,                         ORDER DISCHARGING ORDER TO
                                                                                           SHOW CAUSE; ORDER CONTINUING
                                   9             v.                                        CASE MANAGEMENT CONFERENCE
                                  10     UNITED STATES OF AMERICA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 7, 2019, the Court held a hearing on the order to show cause at which

                                  14   Plaintiff’s counsel of record Bennett Glen did not appear. Despite the failure to appear, the Court

                                  15   DISCHARGES the order to show cause. Absent a motion to withdraw or a substitution of counsel,

                                  16   however, Mr. Glen remains attorney of record.

                                  17          Additionally, the case management conference scheduled for February 26, 2019 is

                                  18   continued to April 30, 2019 at 1:30 p.m., U.S. District Court, 1301 Clay Street, Oakland,

                                  19   California. The joint case management statement shall be filed on or before April 23, 2019. The

                                  20   Court will address all case deadlines, including those that may have passed, at the case

                                  21   management conference.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 21, 2019
                                                                                            __________________________________
                                  24                                                        KANDIS A. WESTMORE
                                  25                                                        United States Magistrate Judge

                                  26
                                  27

                                  28
